Broyles, C. J.
1. “If a putative father of a bastard child shall refuse or fail to give security for the maintenance and education of such child, and also the expense of lying-in with such child, boarding, nursing and maintenance while the mother is confined by reason thereof, when required to do so in terms of the law, he shall be guilty of a misdemeanor” (Penal Code of 1910, § 682) ; and the question as to the probability of the child’s becoming a charge upon the county is not involved in the trial of one indicted for bastardy. Kennedy v. State, 9 Ga. App. 219 (3) (70 S. E. 986).
2. The testimony for the State, while in sharp conflict with that for the defense, authorized the defendant’s conviction of the offense charged, and the overruling of the motion for a new trial, based upon the general grounds only, was not error.

Judgment affirmed.


Maelntyre and Guerry, JJ., ooneur.